ACCEPTED
                                                                                03-14-00131-CV
                                                                                        5902417
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            7/1/2015 2:33:02 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK


                           NO. 03-14-00131-CV
                                                                FILED IN
                       THIRD COURT OF APPEALS            3rd COURT OF APPEALS
                            AUSTIN, TEXAS                    AUSTIN, TEXAS
                                                         7/1/2015 2:33:02 PM
                     ZBRANEK CUSTOM HOMES, LTD.            JEFFREY D. KYLE
                                                                 Clerk
                                                   Appellant

                                   v.

                   JOE ALLBAUGH AND DIANE ALLBAUGH
                                                   Appellees

           Appealed from the 419th Judicial District Court of
                        Travis County, Texas
__________________________________________________________________
UNOPPOSED MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEF
      OF APPELLEES JOE ALLBAUGH AND DIANE ALLBAUGH
__________________________________________________________________


Suzanne C. Radcliff                     Gregory S. Hudson
Texas Bar No. 24014420                  State Bar No. 00790929
COZEN O’CONNOR                          COZEN O’CONNOR
1717 Main Street, Suite 3400            One Houston Center
Dallas, TX 75201                        1221 McKinney Street, Suite 2900
Telephone: (214) 462-3000               Houston, Texas 77010
Facsimile: (214) 462-3299               Telephone: (832) 214-3900
Email:      scradcliff@cozen.com        Facsimile: (832) 214-3905
                                        Email:      ghudson@cozen.com



                      ATTORNEYS FOR APPELLEES




LEGAL\23347471\1
 UNOPPOSED MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEF
         OF APPELLEES JOE AND DIANE ALLBAUGH


TO THE HONORABLE THIRD COURT OF APPEALS:
        Appellees Joe and Diane Allbaugh [hereinafter “Appellees”] hereby file this
unopposed motion requesting this Court grant leave to file a supplemental
responsive brief, and in support thereof shows the Court as follows:

                                Timeline of Appeal
        Appellant’s Brief was filed September 8, 2014. Appellee’s Response Brief
was filed October 24, 2014. Appellant’s Reply Brief was filed November 13,
2014. The case was submitted on oral argument on January 28, 2015.
        On June 5, 2015, Appellant filed its motion for leave to file a supplemental
brief based on a recent decision by the Texas Supreme Court in Gharda USA, Inc.
v. Control Solutions, Inc., No. 12-0987 (Tex. May 8, 2015). The motion for leave
was granted on June 5, 2015.
        Appellees now seek leave to file a supplemental brief addressing the points
raised in Appellant’s brief and the Gharda case.

                                       Prayer
        WHEREFORE, PREMISES CONSIDERED, Appellees Joe and Diane
Allbaugh pray that this motion be granted and that they be granted leave to file a
supplemental brief, and for all other and further relief to which they are justly
entitled.




                                          2
LEGAL\23347471\1
                                     Respectfully submitted,

                                     COZEN O’CONNOR

                                     BY:     /s/ Suzanne C. Radcliff
                                            Suzanne C. Radcliff
                                            Texas Bar No. 24014420
                                            1717 Main Street, Suite 3400
                                            Dallas, TX 75201
                                            Telephone: (214) 462-3000
                                            Facsimile: (214) 462-3299
                                            Email:      scradcliff@cozen.com

                                            - And –

                                            Gregory S. Hudson
                                            Texas Bar No. 00790929
                                            COZEN O’CONNOR
                                            One Houston Center
                                            1221 McKinney Street
                                            Suite 2900
                                            Houston, Texas 77010
                                            Telephone: (832) 214-3900
                                            Facsimile: (832) 214-3905
                                            Email: ghudson@cozen.com

                                            ATTORNEYS FOR APPELLEES


                     CERTIFICATE OF CONFERENCE
      On June 30, 2015 he undersigned attorney for Appellees conferred with Erin
Westendorf, counsel for Appellant, who advised they are unopposed to the filing of
this Motion.

                                     By: /s/ Suzanne C. Radcliff
                                            SUZANNE C. RADCLIFF

                                        3
LEGAL\23347471\1
                          CERTIFICATE OF SERVICE
        I do hereby certify that a true and correct copy of this document was served
on the parties via Electronic Court Filing on this 30th day of June, 2015.


        David E. Chamberlain
        Tim Poteet
        Erin Westendorf-Boyd
        Chamberlain McHaney
        301 Congress Avenue, 21st Floor
        Austin, Texas 78701
        Telephone: (512) 474-9124
        Facsimile: (512) 474-8582
        Emails:     dchamberlain@chmc-law.com
                    tpoteet@chmc-law.com
                    ewestendorf@chmc-law. com

        Attorneys for Defendant Zbranek Custom Homes, Ltd.




                                       By:    /s/ Suzanne C. Radcliff
                                              Texas State Bar No. 24014420




                                          4
LEGAL\23347471\1